Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered November 19, 2002, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Pursuant to a negotiated plea agreement which included the waiver of the right to appeal, defendant pleaded guilty to the crime of attempted robbery in the first degree and was *689sentenced to a prison term of four years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.